PER CURIAM.
Upon its own motion, the court hereby withdraws its opinion filed in this cause on October 18, 1991 and substitutes the following opinion therefor.
Appellant’s convictions and sentences imposed by the trial court are affirmed. However, appellant’s four consecutive life sentences constitute an upward departure from the recommended guidelines sentence. Allen v. State, 561 So.2d 1339 (Fla. 2d DCA 1990). The trial court may impose this departure sentence if it provides written reasons. Because the trial court erroneously believed that it was not departing from the recommended guidelines, we remand the case for the court to provide written reasons for the departure sentence. See State v. Vanhorn, 561 So.2d 584 (Fla.1990).
Affirmed, but remanded.
RYDER, A.C.J., and CAMPBELL and PARKER, JJ., concur.